DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communi8cation is in response to the Application filed on 10/22/19. Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stashluk, JR.et al. (2004/0193438) in view of Pape et al. (8447,664).
As per claims 1-7, Stashluk, JR. discloses a system, comprising: a disposition engine (See Satshluk, Paragraphs 0021; 0023; 0047) comprising at least a processor (See Stashluk, Paragraph 0046), a memory (See Stashluk, Paragraph 0046), and computer-executable instructions stored in memory which when executed by the processor cause the processor to: receive data describing an item of a product wherein the data is comprised of at least product attributes, item number, item identifier, item device status and condition, and transactional data associated with an item (See Stashluk, Paragraphs 0067-0070); create an item profile from the received data (See Stashluk, Paragraphs 0067-0070); apply rules to the item profile to determine a first disposition of the item, which may be an intermediate or a final disposition of the item, 
Stashluk does not explicitly disclose receive forecast demand and pricing data for secondary markets; receive business rules, vendor availability, cost and capacity data for secondary processing; determine, in real-time, the optimal final disposition of an item by balancing cost, pricing, demand and business rules; assign the optimal disposition to the item, label the item with item-specific data and disposition; and convey the item to its final disposition location. (assign could possibly be the end of the independent claim).
However, Pape teaches receive forecast demand and pricing data for secondary markets (See Pape, Col.7, lines 54-67 to Col.8, line 30); receive business rules, vendor availability, cost and capacity data for secondary processing (See Pape, Col.4, lines 62-67 to Col.4, line 30; Col.15, lines 34-61); determine, in real-time, the optimal final disposition of an item by balancing cost, pricing, demand and business rules (See Pape, Col.4, lines 62-67 to Col.4, lines 30; Col.12, lines 53-67 to Col.13, line 10); assign the optimal disposition to the item, label the item with item-specific data and disposition (See Pape, Col.14, lines 8-45); and convey the item to its final disposition location (See Pape, Col.14, lines 8-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Pape within the teachings of Stashluk with the motivation of providing a method and system for managing inventory by expected profitability are disclosed. According to one embodiment, a method may include individually 

As per claim 2, Stashluk in view of Pape discloses the system of Claim 1 further comprising: a machine learning server comprising at least a processor (See Stashluk, Paragraph 0046), a memory (See Stashluk, Paragraph 0046), and computer-executable instructions stored in memory which when executed by the processor cause the processor to: receive data related to at least one of (i) demand forecast for an item, (ii) market pricing for an item, or (iii) parts availability for an item from a plurality of data sources; train a set of predictive models for determining at least one of (i) demand forecast for an item, (ii) pricing forecast for an item (See Pape, Abstract, Col.7, lines 58-67 to Col.8, line 59), or (iii) parts availability for items requiring repair; communicate model results to the optimal disposition server wherein the optimal disposition server uses the results as input to calculate the optimal disposition of an item.

As per claim 3, Stashluk in view of Pape discloses the system of Claim 2 wherein the machine learning models are of the type Neural Networks, Recurrent Neural Networks and Support Vector Machines (See Pape, Col.29, lines 5-15).

As per claim 4, Stashluk in view of Pape discloses the system of Claim 2 wherein the data received comprises data related to auctions in various markets including global markets (See Pape, Col.19, lines 30-40).


	
As per claim 6, Stashluk in view of Pape discloses the system of Claim 5 wherein a trained machine learning algorithm is used to detect defects in the images and to estimate depth based on light intensity (See Pape, Col.5, lines 63-67 to Col.6, line 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687